                                                          fll.f!b IN   Ofll!Nil.:TIf
                                                          ON    /J f~           )
                                                               PetefA. ore, Jr., Clerk
                                                              US District Court
                                                              Eastem District of NC

                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN  DIVISION

                           NO.   5 :18-CR-l-FL

UNITED STATES OF AMERICA

          v.

RENEE CHRISTINE BORUNDA


                         , ORDER OF FORFEITURE

     Defendant Renee Christine Borunda pled guilty to Counts One

and Two of the Criminal Information, which charged Defendant with

violating Title 18, United States Code, Section 1349              (Conspiracy

to Commit Health Care Fraud)       and 18 U.S. C.   §   1028A (Aggravated

Identity Theft) .   In her Plea Agreement, the Defendant agreed that

she personally obtained at least $144,795.00 in proceeds from the

conspiracy to   commit    health   care   fraud   offenses,     and       further

stipulated that she had by her own acts or omissions made the

proceeds unavailable,    and that one or more of the conditions to

forfeit substitute assets exists, as set forth in Title 21, United

States Code, Section 853(p).

     Having considered the plea agreement, the record as a whole,

and the applicable law, the Court issues the following orders:

     1.    It is ORDERED that all property, real or personal, which

constitutes or is derived from proceeds traceable to Defendant's
violation of        Title   18,   United States          Code,    Section 1349,       are

forfeited to the United States.

        2.    It   is ORDERED that the United States                  is    entitled to

forfeit      substitute assets       equal   to    the value        of     the proceeds

obtained by Defendant Renee Christine Borunda as a result of her

violation of Title 18, United States Code, Section 1349, and that

such substitute assets shall not exceed the value of the proceeds

Defendant obtained of $144,795.00.

        3.    It is further ORDERED that pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure,                    the United States may

move    to   amend   this    Order   at   any     time    to     substitute    specific

property to satisfy this Order of Forfeiture in whole or in part.

        4.    It is further ORDERED that any and all forfeited funds

shall be deposited by the U. S. Department of Justice or the U. S.

Department of the Treasury, as soon as located or recovered, into

the U. S. Department of Justice's Assets Forfeiture Fund or the U.

S.     Department     of    the   Treasury's      Assets         Forfeiture    Fund    in

accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

        In addition, upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is DIRECTED to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).                         In
accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

be final as to the defendant upon entry.
                                        rJ~
     so ORDERED.   This   :rl.t   day   o~    2018.




                     ~~Ll~-~dt::==--~~
                     ~W.                FLANAGAN      "'"
                            United States District Judge
